DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “The present invention …”, line 1 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
In the specification, references to the instant claims, such as to claim 1, paragraph [0008] of the specification, should be avoided because the subject matters of the claimed invention may change during the course of prosecution. 
Claims 3-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-3 and 6-7, it is not clear as to whether the expression “associated undercarriage” (recited in claim 2), the expressions “common undercarriage frame” and “undercarriage frame” (recited in claim 3), and the expression “undercarriage frame” recited in claims 6-7 refer to the same structure. If they all refer to the same structure, the expression “undercarriage frame” is suggested to be used throughout the instant claims for maintaining consistency to avoid confusion.
In claim 4, line 2, “the energy” lacks antecedent basis, and last line, “the drive side” lacks antecedent basis.
In claim 5, line 5, “the result” and line 10, “the desired deflection” lack antecedent basis.
In claim 7, line 3, it is not clear as to whether the expression “push-pull cables” refer to the first and second push-pull cables recited in claim 6. If they are intended to refer to the same structures, the word “the” should precede the latter recitation of the same structure.
In claim 7, line 4, “the displacement angle” lacks antecedent basis.
In claim 7, last two lines, it is not clear as to what is meant by “the displacement angle … is used as the control valve”.
In claim 8, last three lines, “the direction of rotation”, “the suction side” and “the pressure side” lack antecedent basis.
In claim 9, last line, “the straights” lacks antecedent basis.
In claim 10, line 3, “the two chambers”, and line 5, “the center position” lack antecedent basis.
In claim 13, line 3, “the respective valve plunger” lacks antecedent basis.
In claim 17, line 2, “the control wheelset” lacks antecedent basis.
In claim 18, line 2, “the actuation cylinder” lacks antecedent basis.
Other claims are also indefinite because they depend from indefinite base claims.
The above noted problems may not be exhaustive. Applicant is suggested to thoroughly check and correct the instant claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 15-17 (17 as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British reference (GB 2542639).
The GB reference discloses a hydromechanical wheelset control system comprising leading wheelset 14, trailing wheelset 16, and wheelset control 32, 38, wherein the wheel set control is connecting to the leading and trailing wheelsets and operable to hydraulically deflect leading wheelset 14 in dependent on a deflection of trailing wheelset 16 by the same amount in the opposite direction. The structure of the GB reference is considered to include the combination of features of instant claims 1 and 15-17 .
Regarding instant claim 9, consider the structure of the GB reference, wherein the wheel set control is provided with a dead travel, i.e., the “straight” operating mode described in paragraph [0030] of the GB reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over British reference (GB 2542639) in view of Shimokawa (US 2014/0158015).
The GB reference is applied above. The GB reference does not show structural details of an undercarriage and supporting/guiding springs.
Shimokawa discloses a truck having a wheelset control system, wherein deflection of the leading wheelset is influenced by deflection of the trailing wheelset (see Figs. 1(a), 1(b)), and the trailing wheel set is elastically guided (e.g. via springs 5/13) with a specific stiffness in its associated undercarriage underframe 6. In view of Shimokawa, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of the GB reference with an undercarriage and support springs, similar to that taught by Shimokawa, for performing the expected function of elastically supporting and guiding the associated wheelset relative to the associated undercarriage. The structure of the GB reference, as modified, is considered to include the combination of features of instant claim 2.
Regarding instant claim 3, consider the structure of Shimokawa, wherein leading and trailing wheelset 2, 4, wheel bearing at 4, and common undercarriage frame 6 are arranged and configured to operate as claimed. The structure of the GB reference, as modified including features similar to that taught by Shimokawa, is considered to include the combination of features recited in instant claim 3.
Claims 4-8, 10-14 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Six (US 2013/0019775), Okubo (US 2012/0048139), and French reference (FR 2 551 412) disclose various wheelset control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617